Fourth Court of Appeals
                                         San Antonio, Texas
                                                 March 28, 2019

                                             No. 04-18-00591-CV

                                      IN RE CONSERT LLC,
                 Christopher Baker, James Kerr, Frank McCamant, and Stephens Inc.

                                       Original Mandamus Proceeding1

                                                     ORDER

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

        Relators filed an unopposed motion to dismiss their petition for writ of mandamus. We
grant the motion and DISMISS the petition for writ of mandamus. The abatement order issued by
this court on March 27, 2019 is WITHDRAWN. The “Unopposed Emergency Motion to
Reinstate Case . . . and Motion to Dismiss Appeal” filed by the real parties is interest is DENIED
AS MOOT.

           It is so ORDERED on March 28, 2019.

                                                                                  PER CURIAM


           ATTESTED TO: _________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2017-CI-05787, styled James E. Bennett, Jr., et al. v. Roy J. Moore, et al.,
pending in the 150th Judicial District Court, Bexar County, Texas, the Honorable Solomon Casseb III presiding.